Case 17-01302-JJG-11   Doc 2883   Filed 06/26/19   EOD 06/26/19 10:37:49   Pg 1 of 11
                            Case 17-01302-JJG-11              Doc 2883                  Filed 06/26/19   EOD 06/26/19 10:37:49   Pg 2 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Income (unaudited)

                                                             For the Period of
                                                              May 1, 2019 to
 (In Thousands)                                               May 31, 2019

 Net Sales                                               $                          -
 Cost of Goods Sold                                                            -
 Gross Profit/(Loss)                                                           -

 Operating Expenses:
  Advertising Expense, Net                                                     -
  Occupancy Costs                                                                   3
  Data Communications                                                               0
  Repair and Maintenance                                                       -
  Company Insurance (Non-Medical)                                                   0
  Employee Benefits                                                                 1
  Wage Expense                                                                     18
  Employee Services                                                                 0
  Travel and Entertainment                                                     -
  Bank Transaction Fees                                                             2
  Professional Fees                                                                24
  Stock Compensation Expense (Benefit), Net                                    -
  Gain/Loss on Early Extinguishment of Debt                                    -
  Depreciation and Amortization                                                -
  Administrative and Sales Expense                                                 26
  Product Services Expense                                                     -
  Bad Debts                                                                    -



 Total Operating Expenses                                                          76

 Operating Income/(Loss)                                 $                     (76)

 Interest Expense, net                                                     (102)
 Other Income/(Expense)                                                     567

 Income Before Taxes                                     $                   389

 Income Tax Expense/(Benefit)                                                  -

 Net Income/(Loss)                                       $                   389




                                                                                                                                              2
                               Case 17-01302-JJG-11       Doc 2883         Filed 06/26/19   EOD 06/26/19 10:37:49   Pg 3 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Balance Sheet (unaudited)


                                                         As of
 (In Thousands)                                        5/31/2019

 Assets
 Cash                                                        12,532
 Credit Card and Trade Accounts Receivable, Net               5,954
 Accounts Receivable - Other                                  8,456
 Merchandise Inventories                                        -
 Prepaid Expenses and Other Assets                            2,617
 Income Taxes Receivable                                        -
   Total Current Assets                                      29,559

 Property and Equipment, Net                                       -
 Capitalized Financing Fees, Net                                   -
 Goodwill                                                          -
 Trademarks, Net                                                   -
 Other Assets, Net                                                     1

 Total Assets                                      $         29,560

 Liabilities and Stockholders' Deficit
 Accounts Payable                                             8,507
 Oustanding Customer Deposits, Credits, Refunds               1,560
 Unredeemed Gift Card Liability                                   15
 Other Accrued Expenses                                      12,723
 Deferred Tax Liability                                         -
 DIP Loans                                                    9,562



   Total Current Liabilities                       $         32,368

 Deferred Rent                                                  -
 LT Deferred Compensation                                       234
 Other Long-term Liabilities                                    107
 Liabilities Subject to Compromise                          196,192

   Total Liabilities                               $        228,901

 Preferred Stock                                                   -
 Common Stock                                                     4
 Accumulated Deficit                                       (353,892)
 Treasury Stock                                            (150,228)
 Additional Paid-in Capital                                 304,775
   Total Stockholders' Deficit                     $       (199,340)


 Total Liabilities and Stockholders' Deficit       $         29,560




                                                                                                                                 3
                                Case 17-01302-JJG-11         Doc 2883   Filed 06/26/19         EOD 06/26/19 10:37:49   Pg 4 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Condensed Consolidated Statement of Cash Flows (unaudited)

                                                                           For the Period of
                                                                            May 1, 2019 to
 (In Thousands)                                                              May 31, 2019
Cash flows from operating activities:
  Net cash provided by (used in) operating activities                      $           400


Cash flows from investing activities:
  Purchases of property and equipment                                                   -
  Proceeds from sale of property and equipment                                          -
  Other                                                                                 -
  Net cash used in investing activities                                                 -

Cash flows from financing activities:
  Net Borrowings (Repayments) on Line of Credit                                         -
                                                                                        -

Increase/(decrease) in cash and cash equivalents                                       400

Cash and cash equivalents at beginning of period                                    12,132

Cash and cash equivalents at end of period                                 $        12,532




                                                                                                                                    4
                            Case 17-01302-JJG-11                 Doc 2883    Filed 06/26/19   EOD 06/26/19 10:37:49   Pg 5 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements by Filed Legal Entity (unaudited)

(In Thousands)
                         For the Period of May 1, 2019 to May 31, 2019
Legal Entity                                Case Number                  Disbursements
Gregg Appliances, Inc.                      17-01303-11                  $         318




                                                                                                                                   5
                                      Case 17-01302-JJG-11                            Doc 2883               Filed 06/26/19                   EOD 06/26/19 10:37:49                              Pg 6 of 11

Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Bank Reconciliations (unaudited)

(In Thousands)

G/L Acct            Account Name                   Bank Acct #                   Debtor                              Description                      Bank Balance       Ledger Balance       As of Date   Reconciled
1000       Master Operating Account              9174                   Gregg Appliances, Inc.   Operating Account                                    $          0   $                    -   5/31/2019       No
                                                                                                 Corporate AR deposit account, All retail locations
1001       Corporate Account                     9505                   Gregg Appliances, Inc.   depository account                                   $          -   $                 -      5/31/2019       No
1016       Cash Concentration                    9455                   Gregg Appliances, Inc.   Cash Dominion                                        $          -   $                 0      5/31/2019       No
1017       Gregg AR DIP REVOLVER                   ZT08                 Gregg Appliances, Inc.   Excess cash on Wells Fargo AR DIP Revolver           $        967   $             1,134      5/31/2019       Yes
1051       Disbursements                         9729                   Gregg Appliances, Inc.   Checking                                             $          -   $               (53)     5/31/2019       No
                                                                                                 Legal Reserve and Escrow for Whirlpool,
1011       Restricted - Wells Fargo Escrow Internal Wells Fargo Account Gregg Appliances, Inc.   Electrolux and WGT V Matters                         $     11,450   $            11,450      5/31/2019       No




                                                                                                                                                                                                                        6
                           Case 17-01302-JJG-11                   Doc 2883          Filed 06/26/19          EOD 06/26/19 10:37:49   Pg 7 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Total Disbursements to Retained Professionals (unaudited)

(In Thousands)
                                For the Period of May 1, 2019 to May 31, 2019
                Retained Professionals                           Approved Amounts (1)                Disbursements
MORGAN, LEWIS & BOCKIUS LLP          Legal Services               $            1,878                 $          -
STIFEL, NICOLAUS & COMPANY INC       Bankruptcy Services          $               -                  $          -
BERKELEY RESEARCH GROUP LLC          Bankruptcy Services          $            2,423                 $          -
DONLIN, RECANO & COMPANY INC         Bankruptcy Services          $               -                  $          -
ICE MILLER LLP                       Legal Services               $            1,639                 $          -
BINGHAM GREENBAUM DOLL LLP           Bankruptcy Services          $              163                 $          -
MALFITANO PARTNERS                   Bankruptcy Services          $                 66               $          -
COOLEY LLP                           Bankruptcy Services          $            2,087                 $          -
PROVINCE, INC.                       Bankruptcy Services          $              542                 $          -
DLA PIPER LLP US                     Bankruptcy Services          $               -                  $         131
FAEGRE BAKER DANIELS LLP             Bankruptcy Services          $               -                  $            19
CHOATE HALL & STEWART LLP                               0         $               -                  $          -
ASK LLP                              Bankruptcy Services          $               -                  $          -
GREAT AMERICAN GROUP                 Bankruptcy Services          $               -                  $          -

    Total                                                             $                8,798          $           150




(1) Approved amounts represent the amount of fees and expenses that were approved by court order for payment by the
Debtors to each professional from commencement of the case through May 2019.


.




                                                                                                                                                 7
                                        Case 17-01302-JJG-11                                             Doc 2883                    Filed 06/26/19               EOD 06/26/19 10:37:49   Pg 8 of 11

Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Summary of Unpaid Post-Petition Debts (unaudited)
As of 5/31/2019




(In Thousands)
                     Gregg Appliances, Inc. (17-01303-11)
                                                                                                                 Number of Days Past Due
                                                                      Current            0-30                31-60      61-90       Over 90          Total
Accounts Payable                                                  $             34   $              32   $       (64) $       (2) $    1,617     $       1,616
Wages Payable                                                     $         -                   -        $       -    $     -     $       -                -
Taxes Payable (1)                                                 $         -                   -        $       -    $     -     $      949               949
Rent/Leases-Building                                              $         -                   -        $       -    $     -     $    3,759             3,759
Utilities Payable (2)                                             $         -                   -        $       -    $     -     $      532               532
Insurance Reserves                                                $         -                   -        $       -    $     -     $       -                -
Secured Debt/Adequate Protection Payments                         $         -                   -        $       -    $     -     $       -                -
Professional Fees                                                 $             22                  10   $         11 $       11 $     1,952             2,006
Amounts Due to Insiders                                           $         -                   -        $       -    $     -     $       -                -
Outstanding Customer Deposits, Credits, Refunds (2)               $         -                   -        $       -    $     -     $    1,560             1,560
Unredeemed Gift Card Liability (2)                                $         -                   -        $       -    $     -     $         15               15
Deferred Rent                                                     $         -                   -        $       -    $     -     $       -                -
LT Deferred Compensation                                          $         -                   -        $       -    $     -     $      234               234
Other (2)                                                         $         -                   -        $       -    $     -     $   12,476           12,476
Total Post-Petition Debts                                         $             56   $              43   $       (54) $        8 $    23,093     $     23,146



(1) Any past due taxes payable relate to unpaid business license fees for 2017, as well as unpaid gross receipts taxes payable and any penalties
charged for late payments beginning in July 2017.




                                                                                                                                                                                                       8
                          Case 17-01302-JJG-11                   Doc 2883         Filed 06/26/19               EOD 06/26/19 10:37:49                  Pg 9 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Schedule of Federal, State, & Local Taxes Collected, Received, Due or Witheld (unaudited)

(In Thousands)
                           For the Period of May 1, 2019 to May 31, 2019

                                                    Beginning Tax Amount Withheld
                                                       Liability    or Accrued            Amount Paid          Date Paid       Check No. or EFT   Ending Tax Liability
Federal
Withholding                                         $            0   $            2   $                (2)   5/1; 5/15; 5/29        WIRE          $                  0
FICA - Employee                                     $            0   $            1   $                (1)   5/1; 5/15; 5/29        WIRE          $                  0
FICA - Employer                                     $            0   $            1   $                (1)   5/1; 5/15; 5/29        WIRE          $                  0
Unemployment                                        $        -       $            0   $                (0)   5/1; 5/15; 5/29        WIRE          $              -
Income                                              $        -                                                                                    $              -
  Total Federal Taxes                               $        -       $            5   $                (5)                                        $              -

State and Local
Withholding                                         $          (0) $              1   $                (1)   5/1; 5/15; 5/29        WIRE          $                  (0)
Sales and Use                                       $          (0) $          -       $            -                                              $                  (0)
Excise                                              $        -     $          -       $            -                                              $              -
Unemployment                                        $        -     $              0   $                (0)   5/1; 5/15; 5/29        WIRE          $              -
Real Property                                       $      3,474 $            -       $            -                                              $            3,474
Personal Property                                   $      1,582 $            -       $            -                                              $            1,582
Other                                               $          99 $           -       $            -                                              $                99
 Total State and Local                              $      5,155 $                1   $                (1)                                        $            5,155




                                                                                                                                                                           9
                            Case 17-01302-JJG-11                   Doc 2883           Filed 06/26/19            EOD 06/26/19 10:37:49                   Pg 10 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Accounts Receivable Aging (unaudited)

(In Thousands)
                                  As of May 31, 2019
Accounts Receivable Reconciliation

                                                                                                                            Credit Card     Trade Accounts              Total Credit Card and
                                                                                                                            Receivables       Receivable             Trade Accounts Receivable
Total Accounts Receivable at the beginning of the reporting period                                                        $          1,904           5,205            $                    7,108
+ Amounts billed during the period                                                                                                     -                -                                    -
- Amounts collected during the period                                                                                                  -              (150)                                 (150)
- Other Adjustments (Writeoffs/Credit Memos/Adjustments/Chargebacks/Signifyd Funding)                                               (1,004)             -                                 (1,004)
Total Accounts Receivable at the end of the reporting period                                                              $            900 $         5,055            $                    5,955

                                                  As of May 31, 2019
                                  Accounts Receivable Aging                                          13.92     Amount

< 90                                                                                                                      $                    -   $            -     $                            -
91+                                                                                                                 2.8                    900           5,055                              5,955
Total Accounts Receivable                                                                                           2.8                    900           5,055                              5,955
Amount Considered Uncollectible                                                                                      -                     -                -                                 -
Accounts Receivable, Net                                                                                        $   2.8   $                900     $     5,055        $                     5,955
                                                                                                                               (1) / (2)
NOTES
(1) In July 2018, all Credit Card Receivables were written off with the exception of Pre-Petition funds withheld by Vantiv (Visa/Mastercard) in the amount of $900,000. Debtors understand some or
all of that amount was applied against chargebacks by the Credit Card companies; however, will continue to carry balance until fully resolved.
(2) No reserves have been recorded against credit card receivables.
(3) $8.5M of Accounts Receivable - Other exists at 5/31/2019, all of which is aged > 90 days past due.




                                                                                                                                                                                              10
                             Case 17-01302-JJG-11                     Doc 2883           Filed 06/26/19      EOD 06/26/19 10:37:49   Pg 11 of 11


Gregg Appliances, Inc.
DEBTORS AND DEBTORS IN POSSESSION
Questionnaire

                                                                                                   Yes         No
1. Have any assets been sold or transferred outside the normal course of business this
reporting period? If yes, provide an explanation below.                                                        X

2. Have any funds been disbursed from any account other than a debtor in possession account
this reporting period? If yes, provide an explanation below.                                                   X

3. Have all post-petition tax returns been filed timely? If no, provide an explanation below.
                                                                                                    X


4. Are workers compensation, general liability, and other necessary insurance coverages in
effect? If no, provide an explanation below.                                                        X

5. Has any bank account been opened during the reporting period? If yes, provide
documentation identifying the opened account(s). If an investment has been opened provide the
                                                                                                               X
required documentation pursuant to the Delaware Local Rule 4001-3.

     Account Name                        Purpose                      Business       Acct Number Bank Name    Date




                                                                                                                                                   11
